DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 7 in the reply filed on 2/23/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 5, and 20 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Wang et al. (2017/0374246).
Regarding claim 1, Weng discloses a method (title, abstract, fig. 2, Claim 1 and dependents) for controlling an electronic device (100 fig. 1) based on scene data (s204, s206, fig. 2) collected by an imaging apparatus of the electronic device (…devices provided with an image capturing feature such as a smart phone, a tablet computer, a personal digital assistant, and so forth… ¶0018, fig. 1), the scene data comprising a cached main image (preview frame of a scene, understood as cached main image, step s202, s206, fig. 2), and the method comprising: 
 	processing the scene data to acquire depth information of the cached main image (s206, fig. 2, ¶0026-0028); 
 	acquiring a foreground portion of the cached main image based on the depth information (s206, fig. 2, ¶0026-0030. Moreover, when the processor 140 determines that there exist more than two regions within different depth intervals in the preview frame, it would set the scene analysis result as a scene including at least a foreground and a background… – ¶0030); and 
 	controlling the electronic device based on the foreground portion (steps s208, s210, s212, fig. 2, composition of the scene is determined based on the foreground-background segmentation of the scene based on depth, and electronic device 100 is controlled based on whether composition rule of the scene is met, ¶0029-0034).  

Regarding claim 2, Wang discloses the method of claim 1, wherein controlling the electronic device based on the foreground portion comprises: 
 	determining a current foreground type based on the foreground portion (different foreground type can be determined, e.g. based on golden ration, fore-middle-back 
 	searching, in a preset database, a current composition recommendation corresponding to the current foreground type, the preset database comprising a plurality of foreground types and corresponding composition recommendations (Herein, the memory 130 could prestore multiple photo composition rules of a spatial arrangement… to provide the processor 140 for photo composition determination… These photo composition rules could be different composition templates for different scenes commonly used in photography. –¶0031, s208, fig. 2); and 
 	controlling the electronic device to acquire a scene image that conforms to the current composition recommendation (steps, s210-s210, fig. 2, ¶0031-0036).

Regarding claim 5, Wang discloses the method of claim 2, wherein determining the current foreground type based on the foreground portion comprises: 
 	determining the foreground type based on at least one of: a size and a shape of the foreground portion, a size and a shape of a background portion of the cached main image, and a positional cooperation relationship between the foreground portion and the background portion (¶0031-0035).

Regarding claim 20, Wang discloses an electronic device (100, fig. 1), comprising: 
an imaging apparatus (unit 110, fig. 1 …image capturing apparatus 110 could be, for example, a digital camera, a digital single lens reflex camera or other devices provided with an image capturing feature such as a smart phone, a tablet computer, a personal digital assistant, and so forth. The disclosure is not limited in this regard, fig. 1, ¶0018); 
a memory configured to store executable program codes (memory 130, fig. 1, ¶0021); and 
a processor (processor 140, fig. 1) configured to read the executable program codes stored in the memory to execute a program corresponding to the executable program codes for performing a method for controlling the electronic device based on scene data collected by the imaging apparatus (¶0022), the method comprising: processing the scene data to acquire depth information of a cached main image; acquiring a foreground portion of the cached main image based on the depth information; and controlling the electronic device based on the foreground portion (see substantively similar claim 1 rejection above).
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

He et al. (20150010239), TAKATSUKA et al. (20110008036), Lee et al. (20100110266), Oishi (20080218603), Furuhashi (9,712,760) – who disclose different methods of controlling the operation of a camera based on composition recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697